In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                       No. 07-18-00376-CR


                              ARMANDO ANAYA, APPELLANT

                                               V.

                             THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 140th District Court
                                      Lubbock County, Texas
                Trial Court No. 2013-439,055, Honorable Jim Bob Darnell, Presiding

                                      November 2, 2018

                               MEMORANDUM OPINION
                       Before QUINN, C.J., and PIRTLE and PARKER, JJ.

       Appellant Armando Anaya attempts to appeal his conviction for aggravated assault

and sentence to twenty years’ imprisonment.            We dismiss the appeal for want of

jurisdiction.

       Appellant’s sentence was imposed on July 18, 2013. Because appellant did not

file a motion for new trial, his notice of appeal was due within thirty days, by August 19,

2013. See TEX. R. APP. P. 26.2(a)(1) (requiring a notice of appeal to be filed within thirty
days after the day sentence is imposed), 4.1(a). Appellant did not file a notice of appeal

until October 11, 2018.

        A timely notice of appeal is required to invoke this court’s appellate jurisdiction.

Castillo v. State, 369 S.W.3d 196, 198 (Tex. Crim. App. 2012). If the notice is untimely,

a court of appeals can take no action other than to dismiss the proceeding for lack of

jurisdiction. Id.     Because appellant’s notice of appeal was untimely filed, we have no

jurisdiction over the matter and must dismiss the appeal.

        Accordingly, the appeal is dismissed for want of jurisdiction.1


                                                                  Per Curiam


Do not publish.




        1The appropriate vehicle for seeking an out-of-time appeal from a final felony conviction is by writ
of habeas corpus pursuant to article 11.07 of the Texas Code of Criminal Procedure.

                                                     2